DETAILED ACTION
This is the fourth Office Action regarding application number 17/007,517, filed on 08/31/2020, which claims foreign priority to DE 102019006096.2, filed on 08/29/2019.
This action is in response to the Applicant’s Response received 09/01/2022.

Status of Claims
Claims 1-12 and 15 are currently pending.
Claims 13 and 14 are cancelled.
Claims 1, 3, 4, 8, 12, and 15 are amended.
Claim 8 is withdrawn.
Claims 1-7, 9-12, and 15 are examined below.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 09/01/2022 have been carefully considered but they are not found persuasive. 
The term “integrally” is interpreted to mean “in direct contact with”.
The applicant argues that CHARY “fails to teach or suggest each and every feature of the claimed invention,” and that “the process management is completely different” between CHARY and the instant claimed invention. Remarks 9. The examiner has reviewed all of the applicant’s remarks but is unconvinced. The applicant’s remarks are directed to the process employed to construct the device, and does not establish with clear evidence or reasoning that the prior art teachings produce a structure (i.e. through hole) that is structurally any different than what is claimed.
The applicant also argues that “one of ordinary skill in the art knows that the Si processes and III-V processes are not interchangeable manufacturing processes” and that “the chemical and physical properties of Si and III-V are completely incompatible.” Remarks 10. The examiner disagrees with this position because it is conclusory without any evidentiary support, but also because a very large portion of solar cell architecture is common across cell types that employ different semiconductive materials. The examiner also is unmoved by the applicant’s remarks because (1) they again focus on the process of making, when the instant claims are directed to a product rather than a process and (2) the because the arguments related to whether Si and III-V processes are interchangeable appear only to be statements of counsel and are not accompanied by any evidence or technical reasoning. See MPEP 2145(I) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). 


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, and 15 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “a bottom side of the dielectric insulating layer…to the upper side of the insulating layer” in lines 13-14, and also refers to “the dielectric insulating system” elsewhere in the claim.  There is insufficient antecedent basis for this limitation in the claim. The quoted portion of the limitation does not clearly and unambiguously refer back to the previously recited dielectric insulating layer system or its constituent sub-layers. The reference to “the upper side of the insulating layer” is unclear and indefinite as it does not clearly state any previously recited insulating layer. Is it the upper side of the at least one bottom insulating layer? The upper side of the top insulating layer? The upper side of the dielectric insulating layer system generally? Claims 5 and 15 are similarly rejected as they each incorporate by reference the indefinite limitations of claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0076386 A1) in view of SHIM (US 2012/0318349 A1) and CHARY (US 9,680,035 B1).
Regarding claim 1, KING teaches a stacked multijunction solar cell comprising: 
a germanium substrate, which forms an underside of the multijunction solar cell p-type Ge substrate, Fig. 1); 
a germanium subcell (n-type Ge diffused cell emitter, Fig. 1); and 
at least two III-V subcells (multiple III-V subcells, Fig. 1), which follow each other.

    PNG
    media_image1.png
    443
    560
    media_image1.png
    Greyscale

KING does not disclose expressly the claimed dielectric insulating layer system or the metal coating, or a through-hole passing through the germanium substrate to enable a front side of the multijunction solar cell to be contacted from a back side of the multijunction solar cell, that the metal coating is integrally connected to a covered section of the upper side of the dielectric insulating layer system, or that the metal coating contacts the front side and the backside via the through-hole.
CHARY teaches a solar cell comprising a back side-contacted front side, where the semiconductor wafer has a through-contact hole (holes 1707) extending from the upper side of the multijunction solar cell to the underside, the metal coating contacting the front side and the backside via the through-hole (2711 and 2720 extend from the upper side to the underside of the solar cell, Fig. 27; 2717 and 2708 define the first and second and covered sections), wherein the metal coating is disposed directly on the second surface section (metal coating 2710+2711+2702A+2720 is disposed directly on the second surface section defined on the upper surface of 2704, CHARY, annotated Fig. 27), wherein the second surface section of the multijunction solar cell is in a same plane as the first surface section of the multijunction solar cell on an incident surface of the multijunction solar cell (upper surface of 2704 provides the plane of the first and second surface sections and is a light incident surface, CHARY, annotated Fig. 27). 
CHARY also discloses a dielectric insulating layer system integrally extending from a first surface section over the through-hole to an upper side (see how annotated Fig. 27 illustrates an insulating multi-layer system of 2708 and 2717 extending from the top (rear) side through the through-hole to the bottom (front) side (the device is illustrated upside-down)).

    PNG
    media_image2.png
    404
    653
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING further and add through holes so that the front side electrically connection can be connected at the back side, along with associated insulating layer and metal coating extend through the hole as taught by CHARY as this arrangement allows for a thinning of the solar cell thickness, thus leading to significant mass reductions that are important for space applications (CHARY, col. 5, ll. 51-58).
Although the examiner interprets the claimed metal coating to correspond to four different but connected components of CHARY (2710+2711+2702A+2720), the examiner concludes it would be obvious to make them integral. MPEP 2144.04(V)(B).
CHARY does not disclose that the dielectric insulating layer system has a layer sequence comprising a bottom and top insulating layer.
SHIM teaches a dielectric insulating layer system having a layer sequence made with at least two insulating layers connected to a first surface section of a substrate 210, with a top insulating layer 291 formed of amorphous silicon (para. 109) and a bottom insulating layer 293 (Fig. 3).
It would have been obvious to a person having ordinary skill in the art to modify KING further and use two dielectric insulating layers instead of only one as taught by SHIM to provide for both electrical passivation as well as improved reflectance (para. 61). Moreover, the duplication of layers without evidence of a new and unexpected result has no patentable significance and is presumed prima facie obvious. MPEP 2144.04(VI)(B).
Applicant’s through-hole arrangement
Prior art’s through-hole arrangement

    PNG
    media_image3.png
    219
    398
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    317
    604
    media_image4.png
    Greyscale



The arrangement of insulating layers along the top, bottom, and side surfaces and the arrangement of metal conductive layers atop and conformally positioned on and around the insulating layers are noticeably similar, if not entirely identical to the arrangements described and illustrated by the prior art (see side-by-side comparison above). It is well-known and readily apparent to skilled artisans that insulating layers are required to electrically separate the edges of the solar cells from the wrap-through conductive layers to prevent short-circuits and to properly route electrical charge to the rear of the solar cells.

Regarding claim 2, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, wherein the bottom insulating layer comprises SiO2 and/or Si3N4 or is made up of SiO2 and/or Si3N4 (bottom insulating layer 293 comprises SiOx, KING, para. 71).

    PNG
    media_image5.png
    169
    502
    media_image5.png
    Greyscale


Regarding claim 3, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, wherein the insulating layer system includes at least one further middle insulating layer, the at least one further middle insulating layer comprising SiO2 and/or Si3N4 or being formed substantially of SiO2 and/or Si3N4. (second passivation layer 292 is comprised of SiNx, KING, para. 72).

Regarding claims 4 and 5, KING teaches a stacked multijunction solar cell comprising: 
a germanium substrate, which forms an underside of the multijunction solar cell p-type Ge substrate, Fig. 1); 
a germanium subcell (n-type Ge diffused cell emitter, Fig. 1); and 
at least two III-V subcells (multiple III-V subcells, Fig. 1), which follow each other.

    PNG
    media_image1.png
    443
    560
    media_image1.png
    Greyscale

KING does not disclose expressly the claimed dielectric insulating layer system or the metal coating, or a through-hole passing through the germanium substrate to enable a front side of the multijunction solar cell to be contacted from a back side of the multijunction solar cell, that the metal coating integrally extends from the first surface section to the upper side of the insulating layer and is integrally connected to a covered section of the upper side of the dielectric insulating layer system, or that the metal coating contacts the front side and the backside via the through-hole, or a through-hole having an oval circumference in parallel to the surface.

CHARY teaches a solar cell comprising a back side-contacted front side, where the semiconductor wafer has a through-contact hole (holes 1707) extending from the upper side of the multijunction solar cell to the underside, the metal coating contacting the front side and the backside via the through-hole (2710+2711+2702A+2720 extend from the upper side to the underside of the solar cell, Fig. 27), wherein the front side of the multijunction solar cell is back side-contacted, wherein the through-hole of the semiconductor wafer extends from the upper side of the multijunction solar cell through the at least two III-V subcells and the germanium subcell to the underside, the through-hole having a contiguous side wall (CHARY, Fig. 16), and wherein the side wall of the through-hole is covered by the dielectric insulating layer system (claim 4) or that the metal coating on the insulating layer system extends from the upper side of the multijunction solar cell along the side wall through the through-contact hole to the under side of the multijunction solar cell (claim 5).  According to the illustrations of CHARY (shown below), it is obvious to skilled artisans that the metal coating extends from the first upper surface section over and through the through-hole and around to the rear of the cell substrate to provide for rear electrical connections.

    PNG
    media_image6.png
    356
    653
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING further and add through holes so that the front side electrically connection can be connected at the back side, along with associated insulating layer and metal coating extend through the hole as taught by CHARY as this arrangement allows for a thinning of the solar cell thickness, thus leading to significant mass reductions that are important for space applications (CHARY, col. 5, ll. 51-58).
SHIM teaches a dielectric insulating layer system having a layer sequence made with at least two insulating layers connected to a first surface section of a substrate 210, with a top insulating layer 291 formed of amorphous silicon (para. 109) and a bottom insulating layer 293 (Fig. 3).
It would have been obvious to a person having ordinary skill in the art to modify KING further and use two dielectric insulating layers instead of only one as taught by SHIM to provide for both electrical passivation as well as improved reflectance (para. 61). Moreover, the duplication of layers without evidence of a new and unexpected result has no patentable significance and is presumed prima facie obvious. MPEP 2144.04(VI)(B).

The applicant’s specification does not provide any special definition or additional context for the term “oval”, and the applicant’s figures illustrate only circular through-contact holes. Thus, the examiner applies the broadest reasonable interpretation of “oval” consistent with the specification to mean “ellipsoidal or elliptical” (Dictionary.com definition). The examiner concludes that the shape of the hole is an obvious change in shape achieved by ordinary artisans as a matter of design choice and an expected resulting shape from the through-contact hole formation process. MPEP 2144.04(VI)(B).
Although the examiner interprets the claimed metal coating to correspond to four different but connected components of CHARY (2710+2711+2702A+2720), the examiner concludes it would be obvious to make them integral. MPEP 2144.04(V)(B). 
Applicant’s through-hole arrangement
Prior art’s through-hole arrangement

    PNG
    media_image3.png
    219
    398
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    317
    604
    media_image4.png
    Greyscale



The arrangement of insulating layers along the top, bottom, and side surfaces and the arrangement of metal conductive layers atop and conformally positioned on and around the insulating layers are noticeably similar, if not entirely identical to the arrangements described and illustrated by the prior art (see side-by-side comparison above). It is well-known and readily apparent to skilled artisans that insulating layers are required to electrically separate the edges of the solar cells from the wrap-through conductive layers to prevent short-circuits and to properly route electrical charge to the rear of the solar cells.

Regarding claim 10, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, wherein the metal coating is disposed directly on the covered section of the upper side of the dielectric insulating layer system (metal coating 2710+2711 directly disposed on upper side of the dielectric insulating layer 2708 where it covers the upper side of the solar cell, CHARY, Fig. 27).

    PNG
    media_image6.png
    356
    653
    media_image6.png
    Greyscale


Regarding claim 11, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, but does not disclose expressly that the metal coating covers at least 70% of the underside of the multijunction solar cell. Here, the only difference between the claimed invention and the prior art is the relative size and dimension of the metal coating covering the underside of the solar cell. The examiner finds that the simple change in coverage percentage of the metal coating on the back side would be obvious to skilled artisans to attempt at least 70% rear coverage, and that this obvious design choice would not be expected to yield any unsurprising or extraordinary results, and therefore is not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).

Regarding claim 12, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, wherein the layer sequence of the dielectric insulating layer system including the at least one bottom insulating layer is disposed directly on a first surface section of the multijunction solar cell (insulating layer 2708 directly disposed on first surface section defined by upper surface of 2704, CHARY, Fig. 27).

Regarding claim 15, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 4, wherein the metal coating and the dielectric insulating layer system are disposed on the contiguous side wall of the through-hole without filling the through-hole (CHARY’s through-hole arrangement has the metal coating and dielectric layers disposed on the side wall but not entirely filling it—instead, an entirely different component 2713 fills the through-hole, Fig. 27).

    PNG
    media_image6.png
    356
    653
    media_image6.png
    Greyscale


Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0076386 A1) in view of CHARY (US 9,680,035 B1) and SHIM (US 2012/0318349 A1) as applied to claim 1 above, and further in view of YAMAMOTO (US 2010/0289103 A1) and HUO (“Comparison of Ti/Pd/Ag, Pd/Ti/Pd/Ag and Pd/Ge/Ti/Pd/Ag contacts to n-type GaAs for electronic devices handling high current densities”).
Regarding claims 6, 7, and 9, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, but does not disclose expressly that the metal coating comprises a multilayer system (claim 6), that the multilayer system comprises an AuGe/Ti/Pd/Ag/Au layer sequence or a Pd/Au/Ge/Ti/Pd/Ag/Au layer sequence (claim 7), or that the metal coating comprises a multilayer system, and wherein the multilayer system comprises: AuGe, Ti, Pd, Ag, and Au layers (claim 9).
YAMAMOTO teaches a multilayer metal coating system, including a stacked layer sequence of AuGe, Ti, and Au layers using vapor deposition (para. 94).
HUO teaches a multilayer metal coating system for solar cell electrical connections where Ti is combined with an adjacent Pd layer to provide an excellent diffusion barrier, that when also combined with an Ag layer, yields excellent sheet conductivity and lateral metal resistivity values (pg. 3, left. col, para. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING further and add metal coating contact stacked layer system of AuGe, Ti, and Au layers taught by YAMAMOTO in order to form the necessary ohmic contact and electrode (YAMAMOTO, para. 94).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING again further and add Pd and Ag layers adjacent to the Ti layer as taught by HUO to provide an excellent diffusion barrier, that when also combined with an Ag layer, yields excellent sheet conductivity and lateral metal resistivity values (HUO, pg. 3, left. col, para. 1).
The examiner concludes that the final structure produced by these combination of prior art instructions yields a metal coating layer having a AuGe/Ti/Pd/Ag/Au layer sequence structure.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721